Exhibit 10.6(b)

 

AMENDMENT NO. 2, dated as of March 31, 2004, to the Employment Agreement dated
as of August 1, 2000, as amended (the “Employment Agreement”), between Blyth,
Inc., a Delaware corporation (the “Company”), and Robert B. Goergen (the
“Executive”).

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
so as to provide that the Executive shall be employed as (a) the Chairman of the
Board, President and Chief Executive Officer of the Corporation during the
period commencing as of August 1, 2000 and ending as of March 31, 2004, (b) the
Chairman of the Board and Chief Executive Officer during the period commencing
as of March 31, 2004 and ending as of August 1, 2007, and (c) the non-executive
Chairman of the Board of the Corporation during the three year period commencing
as of August 1, 2007, subject to the terms and conditions that are presently set
forth in the Employment Agreement.

 

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

 


1.               THE FIRST SENTENCE OF SECTION 1(B) OF THE EMPLOYMENT AGREEMENT
IS HEREBY AMENDED TO READ AS FOLLOWS:


 

“Base Salary” shall mean an annualized salary of not less than (a) $600,000
during the first seven years of the Employment Period and (b) thereafter,
one-half of the annualized Base Salary as in effect on the last day of the
Initial Term, in each case as adjusted as contemplated by Section 4 below.  “

 


2.               SECTION 1(J) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED TO
READ IN ITS ENTIRETY AS FOLLOWS:


 

“Initial Term” shall mean that portion of the first seven years of the
Employment Period during which the Executive continues to be employed hereunder.

 


3.               THE FIRST SENTENCE OF SECTION 2 OF THE EMPLOYMENT AGREEMENT IS
HEREBY AMENDED TO READ AS FOLLOWS:


 

The Employment Period shall begin on the Effective Date, and shall continue
until the last day prior to tenth anniversary of the Effective Date.

 


4.               THE FIRST SENTENCE OF SECTION 3(A) OF THE EMPLOYMENT AGREEMENT
IS HEREBY AMENDED TO READ AS FOLLOWS:


 

Commencing on the Effective Date and continuing for the portion of the
Employment Period ending on March 31, 2004, the Executive shall be employed as
the Chairman of the Board, President and Chief Executive Officer of the Company
and be responsible for the general management of the affairs of the Company;
commencing on March 31,

 

1

--------------------------------------------------------------------------------


 

2004, and continuing for the remainder of the first seven years of the
Employment Period, the Executive shall be employed as the Chairman of the Board
and Chief Executive Officer of the Company and be responsible for the general
management of the affairs of the Company.

 


5.               THE FIRST SENTENCE OF SECTION 6(A) OF THE EMPLOYMENT AGREEMENT
IS HEREBY AMENDED TO READ AS FOLLOWS:


 

Subject to vesting, as hereinafter provided, the Executive shall be entitled to
receive, during his lifetime, a supplemental pension benefit, commencing on the
tenth anniversary of the Effective Date, equal to 50% of his Final Average
Compensation, but not in excess of $500,000 per annum.

 

6.                                       Except as amended hereby, the
Employment Agreement shall remain in full force and effect.

 

7.                                       The Executive hereby agrees that the
Company should advise Harold B. Finn III, as trustee under the Trust Agreement
dated as of June 15, 2002, by and between the Company and Harold B. Finn III,
that the Executive will not become entitled to receive supplemental pension
benefits under Section 6 of the Employment Agreement, as amended hereby, until
the tenth anniversary of the Effective Date (as defined in the Employment
Agreement).

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

 

Blyth, Inc.

 

 

 

 

 

By:

/s/ Jane F. Casey

 

 

 

Its: Vice President

 

 

 

 

 

The Executive:

 

 

 

 

 

/s/ Robert B. Goergen

 

 

Robert B. Goergen

 

2

--------------------------------------------------------------------------------